                                Case 2:20-cv-00131-APG-NJK Document 40 Filed 09/24/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       Shaina R. Plaksin, Esq.
                                Nevada Bar No. 13935
                        4       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        5       Las Vegas, NV 89148
                        6       Phone: (702) 856-7430
                                Fax: (702) 447-8048
                        7       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        8       Email: shaina.plaksin@knepperclark.com
                        9
                                David H. Krieger, Esq.
                      10        Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                      11        HENDERSON OFFICE
                                2850 W. Horizon Ridge Blvd., Suite 200
                      12        Henderson, NV 89052
                                Phone: (702) 848-3855
                      13
                                Email: dkrieger@kriegerlawgroup.com
                      14
                                Counsel for Plaintiff
                      15
                                                                 UNITED STATES DISTRICT COURT
                      16
                                                                     DISTRICT OF NEVADA
                      17
                                MANUEL NUNEZ,                                  Case No. 2:20-cv-00131-APG-NJK
                      18
                                                    Plaintiff,                 STIPULATION OF DISMISSAL OF TRANS
                      19                                                       UNION LLC
                                        v.
                      20                                                       Complaint filed: January 20, 2020
                                OCWEN LOAN SERVICING, LLC;
                      21        EQUIFAX INFORMATION SERVICES
                                LLC; and TRANS UNION LLC,
                      22
                                                    Defendants.
                      23

                      24
                                        PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
                      25
                                the parties have stipulated to the dismissal of Defendant Trans Union LLC, from the above
                      26
                                captioned action, with prejudice.
                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00131-APG-NJK Document 40 Filed 09/24/20 Page 2 of 2



                                Each party will bear its own fees and costs.
                         1

                         2              IT IS SO STIPULATED.
                                        DATED: September 23, 2020.
                         3
                                 KNEPPER & CLARK LLC                                    QUILLING SELANDER LOWNDS WINSLETT &
                         4                                                              MOSER, P.C.
                                 /s/ Shaina R. Plaksin
                         5                                                              /s/ Jennifer R. Bergh
                                 Matthew I. Knepper, Esq., SBN 12796
                         6       Miles N. Clark, Esq., SBN 13848                        Jennifer R. Bergh, Esq., SBN 14480
                                 Shaina R. Plaksin, Esq., SBN 13935                     2001 Bryan Street, Suite 1800
                         7       5510 So. Fort Apache Rd, Suite 30                      Dallas, TX 75201
                                 Las Vegas, NV 89148                                    Email: jbergh@qslwm.com
                         8       Email: matthew.knepper@knepperclark.com
                                 Email: miles.clark@knepperclark.com                    ALVERSON TAYLOR & SANDERS
                         9       Email: shaina.plaksin@knepperclark.com                 Trevor Waite, Esq., SBN 13779
                                                                                        Email: twaite@alversontaylor.com
                      10         KRIEGER LAW GROUP, LLC                                 Counsel for Defendant
                                 David H. Krieger, Esq., SBN 9086                       Trans Union LLC
                      11         2850 W. Horizon Ridge Blvd., Suite 200
                                 Henderson, NV 89052
                      12         Email: dkrieger@kriegerlawgroup.com
                      13         Counsel for Plaintiff
                                                                                        KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                      14         CLARK HILL PLLC
                                                                                        /s/ Gary E. Schnitzer
                      15         /s/ Jeremy J. Thompson                                 Gary E. Schnitzer, Esq., SBN 395
                      16         Jeremy J. Thompson, Esq., SBN 12503                    8985 S. Eastern Ave., Suite 200
                                 3800 Howard Hughes Parkway, Suite 500                  Las Vegas, NV 89123
                      17         Las Vegas, NV 89169                                    Email: gschnitzer@ksjattorneys.com
                                 Email: jthompson@clarkhill.com
                      18                                                                TROUTMAN PEPPER HAMILTON SANDERS LLP
                                 Counsel for Defendant                                  Kevin F. Kieffer, Esq., SBN 7045
                      19         Equifax Information Services 9LLC                      5 Park Plaza, Suite 1400
                                                                                        Irvine, CA 92614-2545
                      20                                                                kevin.kieffer@troutman.com

                      21                                                                Counsel for Defendant
                                                                                        Ocwen Loan Servicing, LLC
                      22
                                                                     ORDER GRANTING
                      23
                                     STIPULATION OF DISMISSAL OF TRANS UNION LLC WITH PREJUDICE
                      24
                                IT IS SO ORDERED.
                      25
                                                                      _________________________________________
                      26                                              UNITED STATES DISTRICT COURT JUDGE
                      27                                              DATED this 24th day of _September, 2020
                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
